RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-1773-18T1
                                                                    A-1774-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

N.G. and A.T.,

     Defendants-Appellants.
__________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.K.T.,

     a Minor.
____________________________

                   Submitted October 2, 2019 – Decided October 9, 2019

                   Before Judges Fasciale, Rothstadt and Mitterhoff.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FG-07-0108-18.
            Joseph E. Krakora, Public Defender, attorney for
            appellant N.G. (Deric D. Wu, Assistant Deputy Public
            Defender, of counsel and on the brief).

            Joseph E. Krakora, Public Defender, attorney for
            appellant A.T. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; Kisha M. Hebbon, Designated
            Counsel, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Katherine Anne Gregory, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor A.K.T. (Melissa R. Vance, Assistant
            Deputy Public Defender, on the brief).

PER CURIAM

      In these consolidated appeals, A.T. (the father) and N.G. (the mother)

(collectively defendants) appeal from two orders, dated December 5, 2018. One

entered a guardianship judgment terminating their parental rights to their son

A.K.T. (the child); the other order denied their motion for a change in placement

of the child. Following the guardianship trial, Judge James R. Paganelli entered

the order terminating their parental rights and rendered a comprehensive twenty-

seven page written opinion. The judge also conducted a hearing and provided a

detailed thirty-seven page written decision denying defendants' motion for

change of placement of the child. The father appeals only the trial court's


                                                                        A-1773-18T1
                                       2
judgment terminating his parental rights and awarding the Division of Child

Protection and Permanency (the Division) guardianship over the child. He

argues that the Division failed to satisfy each prong under the best interests test,

N.J.S.A. 30:4C-15.1. The mother appeals only the trial judge's decision denying

her motion of a change of placement for the child. We affirm.

                                         I.

      The child was born on October 31, 2017. On November 1, 2017, after

noticing the mother's previous contact with the Division, a hospital social

worker notified the Division of the child's birth. 1 Division investigators arrived

at the hospital and met with the mother, her sisters, the father, and the father's

sister, S.T. The mother presented the Division investigator with what she

explained was a notarized letter granting guardianship of the child to her sister.

The father's sister, S.T., told the investigator that she was willing to care for the

child, as she was a licensed resource parent. When the investigator spoke with




1
  The mother has a history with the Division, and she has several other children,
none of whom are in her custody; the mother's parental rights to two other
children were terminated, and she surrendered her rights to a third child, K.G.
The father is also the biological father of K.G. His parental rights to K.G. were
terminated after trial, and we affirmed that decision. N.J. Div. of Child Prot. &
Permanency v. A.T., No. A-2848-17 (App. Div. Apr. 18, 2019).
                                                                            A-1773-18T1
                                         3
the father, the father also stated that he wanted his sister to be assessed as the

child's relative resource.

      On November 8, 2017, the Division filed a verified complaint for

guardianship of the child. That same day, the court issued an Order to Show

Cause for temporary custody. The mother told a Division caseworker that she

understood she would not have custody of the child, and she wanted to discuss

adoption. On November 15, 2017, the Division placed the child with the father's

sister, S.T. On January 31, 2018, the mother informed a Division caseworker

that she wished to surrender her rights to the child to K.T., the foster parent to

her other child, K.G. But several months later, she advised the Division that she

wanted to surrender her rights to S.T., who was caring for the child at the time.

On April 10, 2018, the FN litigation was terminated, and the FG litigation

commenced.

      On May 29, 2018, the Division learned that S.T.'s home was involved in

two shootings, and it removed the child from the home. That day, Division

caseworker, Latoya Bowers, visited S.T.'s home for a regular monthly visit.

When she arrived, she noticed a police vehicle in front of the house. As she

approached the home, Bowers noticed a small hole near the doorknob. When

Bowers entered the home, S.T. explained that there was a shootout in her house.


                                                                         A-1773-18T1
                                        4
S.T. showed bullet holes throughout the house to Bowers, including in S.T.'s

bedroom where the child slept. S.T. told Bowers that her son was sitting on the

porch when he noticed two men running toward the home, at which point he ran

into the house, and shut the door. Then, they heard the gunshots. S.T. stated

that she did not know the shooters and did not know why they shot at her house.

But S.T. also stated that this was the second shooting at the home. Several days

earlier, a vehicle pulled in front of the house and shot at her daughter's car. S.T.

did not report either shooting to the Division.

      Immediately thereafter, Bowers discussed the situation with her

supervisor, office manager, and the area director, and she initiated the child's

removal and placed him with K.T. On July 23, 2018, the Division mailed a

"rule-out" letter to S.T. and explained that the child would remain with K.T. At

the time of the placement hearing in November 2018, K.T. was in the process of

adopting the child's biological sister, K.G., and she was also committed to

adopting the child.

      The guardianship trial took place on October 1, October 9, and October

25, 2018. At trial, Dr. Peter DeNigris, a clinical psychologist, testified for the

Division and discussed his findings from two psychological evaluations he

conducted on the father. Dr. DeNigris noted the father's substance abuse issue,


                                                                           A-1773-18T1
                                         5
his history of noncompliance with substance abuse treatment, and his

minimization of his substance abuse problem. Dr. DeNigris also emphasized

the father's poor judgment, as exemplified by his lengthy criminal history. The

father estimated that he had been arrested and incarcerated on fifteen different

occasions, with charges including distribution of cocaine, possession of

marijuana, possession of a gun, violation of probation, assault, and domestic

violence in his relationship with the mother. Dr. DeNigris concluded that

"[g]iven the ongoing nature of [the father's] poor judgment and unresolved

substance use and criminal behaviors, children placed into his care would be at

risk of harm and/or neglect." Dr. DeNigris did not conduct an evaluation of the

mother because she did not attend the appointment. The Law Guardian did not

present any evidence and supported the Division's application for guardianship.

      Throughout the FG litigation, defendants sought to have the child returned

to S.T.   When the FG trial concluded, the judge conducted a hearing on

defendants' motion for change of placement on November 13, November 15, and

November 27, 2018. K.T., S.T., and caseworker Bowers testified at the hearing.

      On December 5, 2018, the judge issued separate written decisions

terminating defendants' parental rights and denying their motion for a change in

placement. The judge found that the Division proved by clear and convincing


                                                                        A-1773-18T1
                                       6
evidence all four prongs of the best-interests test under N.J.S.A. 30:4C-15.1(a).

The judge also upheld the Division's decision to remove the child from S.T.'s

home and place the child in K.T.'s custody alongside his biological sister. The

judge concluded that the Division's decision to remove the child and place him

with K.T. was not arbitrary, capricious, or unreasonable.         The judge also

independently found that it was in the best interests of the child to be placed

with K.T.

                                        II.

      We begin our discussion with the well-settled legal framework regarding

the termination of parental rights. Parents have a constitutionally protected right

to the care, custody and control of their children. Santosky v. Kramer, 455 U.S.
745, 753 (1982); In re Guardianship of K.H.O., 161 N.J. 337, 346 (1999).

However, that right is not absolute. N.J. Div. of Youth & Family Servs. v. R.G.,

217 N.J. 527, 553 (2014); N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J.
591, 599 (1986). At times, a parent's interest must yield to the State's obligation

to protect children from harm. N.J. Div. of Youth & Family Servs. v. G.M., 198
N.J. 382, 397 (2009); In re Guardianship of J.C., 129 N.J. 1, 10 (1992). To

effectuate these concerns, the Legislature created a test for determining when

parental rights must be terminated in a child's best interests. In order to obtain


                                                                          A-1773-18T1
                                        7
parental termination, N.J.S.A. 30:4C-15.1(a) requires the Division prove by

clear and convincing evidence the following four prongs:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

See also A.W., 103 N.J. at 604-11. The four prongs of the test are not "discrete

and separate," but "relate to and overlap with one another to provide a

comprehensive standard that identifies a child's best interests." K.H.O., 161 N.J.

at 348. "The considerations involved in determinations of parental fitness are

'extremely fact sensitive' and require particularized evidence that address the




                                                                         A-1773-18T1
                                        8
specific circumstances in the given case." Ibid. (quoting In re Adoption of

Children by L.A.S., 134 N.J. 127, 139 (1993)).

      Our review of a family judge's factual findings is limited. Cesare v.

Cesare, 154 N.J. 394, 413 (1998). "When a biological parent resists termination

of his or her parental rights, the [trial] court's function is to decide whether that

parent has the capacity to eliminate any harm the child may already have

suffered, and whether that parent can raise the child without inflicting any

further harm." N.J. Div. of Youth & Family Servs. v. R.L., 388 N.J. Super. 81,

87 (App. Div. 2006). The factual findings, which support such a judgment,

"should not be disturbed unless 'they are so wholly insupportable as to result in

a denial of justice,' and should be upheld whenever they are 'supported by

adequate, substantial and credible evidence.'" In re Guardianship of J.T., 269
N.J. Super. 172, 188 (App. Div. 1993) (quoting Rova Farms Resort, Inc. v. Inv'rs

Ins. Co. of Am., 65 N.J. 474, 483-84 (1974)). "[T]he conclusions that logically

flow from those findings of fact are, likewise, entitled to deferential

consideration upon appellate review." R.L., 388 N.J. Super. at 89.




                                                                            A-1773-18T1
                                         9
                                       III.

      We now turn to the father's argument that the judge erred in finding that

the Division proved by clear and convincing evidence each of the four prongs

under the best interests test.

                                        A.

      The father asserts that there was no substantial, credible evidence in the

record to find the child's safety, health, or development was or would continue

to be endangered by the parental relationship. He asserts that the Division

presented "absolutely no evidence" that he abused or neglected the child, and as

a result, there was no basis to find that the Division satisfied the first prong of

the best interests test.

      As a threshold matter, the father argues that the Division presented no

evidence of abuse or neglect. But this argument is misguided. The Division

sought to terminate his parental rights under Title 30, which "provides the legal

framework for guardianship proceedings through which the Division may seek

to terminate parental rights." N.E. for J.V. v. State Dep't of Children & Families,

Div. of Youth & Family Servs., 449 N.J. Super. 379, 400 (App. Div. 2017).

"Title 9 is intended to address cases in which children are abused and neglected."

Id. at 398. The Division was not attempting to remove the child based on abuse


                                                                          A-1773-18T1
                                       10
or neglect under Title 9. The father's parental rights were terminated under Title

30, and thus, Title 9 is inapplicable and the Division did not have to prove abuse

or neglect.

      The first prong of the best interests test requires the Division demonstrate

that the "child's safety, health, or development has been or will continue to be

endangered by the parental relationship[.]" N.J.S.A. 30:4C-15.1(a)(1); K.H.O.,
161 N.J. at 352.      The Division must prove that the child's health and

development were threatened and will continue to be affected by the parent-

child relationship. K.H.O., 161 N.J. at 348. The concern is not only with actual

harm to the child, but also the risk of harm. In re Guardianship of D.M.H., 161
N.J. 365, 383 (1999). The focus is not on a single or isolated event, but rather

on the effect "of harms arising from the parent-child relationship over time on

the child's health and development." K.H.O., 161 N.J. at 348. However, the

court does not need to wait "until a child is actually irreparably impaired by

parental inattention or neglect" to find child endangerment. D.M.H., 161 N.J.

at 383 (citing A.W., 103 N.J. at 616 n.14). And the Court has explained that a

parent's withdrawal of nurture and care for an extended period of time is a harm

that endangers the health of a child. Id. at 379. When children "languish in




                                                                         A-1773-18T1
                                       11
foster care" without a permanent home, their parents' "failure to provide a

permanent home" may itself constitute harm. Id. at 383.

      The judge found Dr. DeNigris was credible and noted Dr. DeNigris'

conclusion that the father was "not fit to parent [the child] currently or in the

foreseeable future." The judge noted the factors Dr. DeNigris used to support

his conclusion that the father was not fit to parent the child:

            (1) extensive history of poor judgment that includes
            substance abuse and criminal activities; (2) failure to
            complete substance abuse treatment, despite ample
            time to address his issues, and his statement that no
            services would benefit him, are indicators that he would
            not successfully follow through with treatment and,
            therefore, his long-term struggle with substance abuse
            remains unresolved; (3) [the father] accepted minimal
            responsibility (placed sole blame on [the mother], lack
            of residential and financial stability) for [the child's]
            placement into foster care; (4) continues to lack
            knowledge of child development; (5) the results of the
            psychological testing suggest that (a) he was reluctant
            to recognize his minor faults and typically views
            himself as a stable, confident and self-satisfied
            individual, (b) tends to be wary and sensitive in his
            interpersonal relationships, (c) substance abuse has led
            to problems in his life such as strained interpersonal
            relationships, vocational and/or legal problems, and
            using substances to manage stress.

The judge also found that the father's contradictory statements, seeking

reunification and surrendering his rights to the child, "calls into question his

commitment to being a consistent and permanent caretaker to his son." The

                                                                         A-1773-18T1
                                       12
judge noted that the father had "ample time" to address the factors that made

him an unsuitable caretaker of his older child, K.G., yet he made "no substantive

progress."

      Accordingly, there exists substantial credible evidence to find that the

Division satisfied the first prong under N.J.S.A. 30:4C-15.1(a).

                                        B.

      Next, the father contends that the Division presented insufficient evidence

that he was unwilling or unable to eliminate any harm the child faced or provide

a safe and stable home for the child. He asserts that he could improve his

problems – such as his substance abuse issues and lack of independent housing

– if the Division provided him the proper amount of assistance.

      The second prong of the best interests test requires the Division to present

clear and convincing evidence that "[t]he parent is . . . unable or unwilling to

provide a safe and stable home for the child and the delay of permanent

placement will add to the harm." N.J.S.A. 30:4C-15.1(a)(2). The relevant

inquiry for the trial court is whether the parent has cured and overcome the initial

harm that endangered the child, and the parent is able to continue the parental

relationship without recurrent harm to the child. K.H.O., 161 N.J. at 348-49.

To satisfy its burden, the Division must show continued harm to the child


                                                                           A-1773-18T1
                                        13
because the parent is unable or unwilling to overcome or remove the harm. N.J.

Div. of Youth & Family Servs. v. L.J.D., 428 N.J. Super. 451, 483 (App. Div.

2012). The first and second prongs relate to one another and, often, "evidence

that supports one informs and may support the other as part of the

comprehensive basis for determining the best interests of the child." D.M.H.,
161 N.J. at 379.

      "Parental unfitness may also be demonstrated if the parent has failed to

provide a 'safe and stable home for the child' and a 'delay in permanent

placement' will further harm the child."     K.H.O., 161 N.J. at 352 (quoting

N.J.S.A. 30:4C-15.1(a)(2)). "Keeping [a] child in limbo, hoping for some long

term unification plan, would be a misapplication of the law." N.J. Div. of Youth

& Family Servs. v. A.G., 344 N.J. Super. 418, 438 (App. Div. 2001).

      The judge found the Division established by clear and convincing

evidence that the father is unwilling or unable to eliminate the harm posed to the

child. The judge noted Dr. DeNigris' opinion that the father had ample time to

remedy the numerous factors that made him an unfit parent to his other children,

yet he was unwilling or unable to do so.          Dr. DeNigris conducted two

psychological evaluations on the father: one in October 2017 and another in July

2018. In his report based on the evaluation in October 2017, Dr. DeNigris noted


                                                                         A-1773-18T1
                                       14
the father's criminal history, substance abuse history, and his housing and

employment troubles. At the evaluation, the father told Dr. DeNigris that he

had not worked in the past month, and he could not keep up with his rent and

child support so "[i]t didn't make sense to go to work." The father explained

that he had no source of income, but he received food stamps. He stated that he

planned to get a job "in the future" when he moved to Florida with his girlfriend.

      In July 2018, Dr. DeNigris evaluated the father again, and he concluded

that the father was unfit to parent the child.      In his report, Dr. DeNigris

concluded that the father was "largely in the same position as he was when [he]

last evaluated [him] in 2017." Dr. DeNigris emphasized that the father had not

made any substantive progress, despite the time between the two evaluations.

      Moreover, as to his housing, the father told the Division caseworker – one

week before the guardianship trial – that he was living in a shelter. As to his

substance abuse issues, the father enrolled in substance abuse programs, but he

was unable to successfully complete them. He received three separate Division

referrals, but he failed to finish any treatment.    He attended the programs

sporadically and was discharged.

      In sum, the judge found that the father's "extensive untreated substance

abuse history, a lengthy criminal background, a lack of knowledge regarding


                                                                         A-1773-18T1
                                       15
child development, and a need to attain stable housing and consistent

employment" supported a finding that the father was unable to provide a safe

and stable home for the child. The judge did not find that a delay in permanent

placement would contribute to the harm or that "[s]uch harm may include

evidence that separating the child from [his] resource family parents would

cause serious and enduring emotional or psychological harm to the child,"

pursuant to N.J.S.A. 30:4C-15.1(a)(2), because no bonding evaluations were

conducted due to the child's young age. Although the father argues that he could

become a fit parent with more supportive services from the Division, the father

had nearly a year to address the issues noted in Dr. DeNigris' first evaluation,

but he failed to make any substantial progress. The child should not be kept "in

limbo, hoping for some long term unification plan." A.G., 344 N.J. Super. at

438. Accordingly, the judge's decision is supported by substantial credible

evidence in the record.

                                       C.

      The father contends that the Division failed to provide him with

reasonable reunification services.    Specifically, the father argues that the

Division failed to offer him housing assistance.




                                                                        A-1773-18T1
                                      16
      The third prong requires evidence that "[t]he [D]ivision has made

reasonable efforts to provide services to help the parent correct the

circumstances which led to the child's placement outside the home and the court

has considered alternatives to termination of parental rights." N.J.S.A. 30:4C -

15.1(a)(3).   "Reasonable efforts may include consultation with the parent,

developing a plan for reunification, providing services essential to the

realization of the reunification plan, informing the family of the child's progress,

and facilitating visitation." N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 281 (2007) (internal quotation marks and citations omitted). However,

"the [D]ivision shall not be required to provide reasonable efforts to reunify the

child with a parent if a court of competent jurisdiction has determined that . . .

[t]he rights of the parent to another of the parent's children have been

involuntarily terminated." N.J.S.A. 30:4C-11.3(c). The father's parental rights

to his other children, namely the child's biological sister, K.G., were

involuntarily terminated after trial, and therefore, the court properly relieved the

Division of its obligations under the third prong of the best interests test.

      Nevertheless, on appeal, the father argues that his parental rights to his

other children were involuntarily terminated not because of his actions, but due

to the children's mothers' actions. He asserts that because the children's mothers


                                                                           A-1773-18T1
                                        17
were the subjects of the Division referrals, the Division was obligated to assist

him with independent housing. We disagree. The statute clearly states that the

Division is not required to provide reasonable reunification efforts if the parent's

parental rights were involuntarily terminated to another child. That is the case

here, and consequently, the Division was properly relieved of its obligations.

                                        D.

      Lastly, the father contends that the Division failed to present clear and

convincing evidence demonstrating that the good to be achieved by termination

of parental rights will outweigh the harm.

      The fourth prong of the best interests test requires a determination that the

termination of parental rights "will not do more harm than good." N.J.S.A.

30:4C-15.1(a)(4). The court must ask whether "after considering and balancing

the two relationships, the child will suffer a greater harm from the termination

of ties with [his] natural parents than from the permanent disruption of [his]

relationship with [his] foster parents." K.H.O, 161 N.J. at 355. This prong

"cannot require a showing that no harm will befall the child as a result of the

severing of biological ties." Ibid. "The overriding consideration under this

prong remains the child's need for permanency and stability." L.J.D., 428 N.J.

Super. at 491-92. "Ultimately, a child has a right to live in a stable, nurturing


                                                                           A-1773-18T1
                                        18
environment and to have the psychological security that his most deeply formed

attachments will not be shattered." N.J. Div. of Youth & Family Servs. v. F.M.,

211 N.J. 420, 453 (2012). "A child cannot be held prisoner of the rights of

others, even those of his or her parents.        Children have their own rights,

including the right to a permanent, safe and stable placement." N.J. Div. of

Youth & Family Servs. v. C.S., 367 N.J. Super. 76, 111 (App. Div. 2004).

         The judge said he could not consider the child's relationship with

defendants or his foster parents because no bonding evaluation was performed

due to the child's young age.        However, considering the child's right to a

permanent and stable placement, the judge concluded that terminating the

father's rights would not do more harm than good. The judge stated that neither

the father nor the mother were fit to care for the child. He also noted that the

child's resource parent was "capable and loving" and committed to adopting the

child.     The judge further added that the child could continue to grow his

relationship with his biological sister, who was adopted by K.T.

         Here, the judge's decision is supported by substantial credible evidence in

the record. As indicated by the father's psychological evaluations, he was not a

viable parenting option and would not likely become one in the near future. Dr.

DeNigris concluded that the father had poor judgment, a criminal history,


                                                                           A-1773-18T1
                                         19
untreated substance abuse issues, minimal acceptance of responsibility, and

housing and employment issues. Dr. DeNigris stated that there were no services

"that would render [the father] capable of parenting" the child in the foreseeable

future. Accordingly, the judge's determination that the Division satisfied the

fourth prong is supported by substantial credible evidence.

                                        IV.

      Finally, we turn to the mother's appeal, in which she argues that it was in

the child's best interests to be returned to the care and custody of S.T. She

further argues that in the alternative, a comparative bonding evaluation was

required to make a placement decision. We reject both arguments and affirm.

      "In reviewing a child's placement, courts must determine whether 'such

placement ensures the safety and health and serves the best interest of the child.'"

N.J. Div. of Youth & Family Servs. v. M.F., 357 N.J. Super. 515, 528 (App.

Div. 2003) (quoting N.J.S.A. 30:4C-51). The child's best interests "is always

the polestar in such matters." N.J. Div. of Child Prot. & Permanency v. C.S.,

432 N.J. Super. 224, 229 (App. Div. 2013).          Although the Division has a

statutory duty to evaluate relatives as potential caretakers, there is no

presumption that favors the child's placement with such relatives. N.J.S.A.




                                                                           A-1773-18T1
                                        20
30:4C-12.1; N.J. Div. of Youth & Family Servs. v. J.S., 433 N.J. Super. 69, 81-

82 (App. Div. 2013).

      Here, S.T. and her household were involved in two shootings: her

daughter's car was shot, and, about a week later, the home was shot at and bullets

entered the home. The judge noted that S.T. failed to notify the Division of

either shooting. The judge further opined that "any suggestion that this was a

drive by or random type shooting is dispelled by [S.T.]'s mugshot identification,

and the daughter's involvement, which was revealed to [S.T.] on the night of the

shooting." S.T. attempted to minimize the shooting by stating that the shooting

was outside and only "the car got shot up." The judge concluded that S.T.'s

household, including the child, "was directly impacted and at risk."

      The judge noted that K.T. provided "care, love and support" for the child.

The child was with his sister, and their relationship was described as "loving,

caring and growing." The judge concluded that the mother proffered no legal

basis as to why the child should be removed from the resource parent. The judge

found that "permanency with [K.T.] is in [the child's] best interests: (1) he can

grow in a family with his sister [K.G.]; (2) [S.T.]'s failure to visit [the child]

since his removal; (3) the manner in which [S.T.] handled the shootings[;] and

(4) there is no reason to subject [the child] to another removal." We agree.


                                                                         A-1773-18T1
                                       21
      Lastly, despite the mother's argument, a bonding evaluation should not

have been required due to the child's young age. In support of her argument, the

mother cites to N.J. Div. of Child Prot. & Permanency v. C.S., 432 N.J. Super.

at 229, for the proposition that when a child is moved from a placement where

he has spent a significant amount of time, a bonding evaluation is required to

aid the court in determining whether the best interests of the child are served in

the new placement. In C.S., we reversed an order transferring placement of a

child from her foster home to her grandparents and remanded for an evidentiary

hearing "for the development and consideration of bonding evidence." Id. at

227-29. However, we explicitly "reject[ed] the argument that every temporary

removal of a child from [a] foster home to a relative's home will require a

bonding evaluation[.]"     Id. at 229.      We noted that under the specific

circumstances presented in that case, the judge should not have refused to allow

the Law Guardian to present bonding evidence before making the change in

placement. Ibid.

      Here, as we noted in C.S., there is no bright-line rule that every transfer

of placement requires a bonding evaluation, contrary to the mother's argument.

The child was removed from S.T.'s home when he was seven months old; he

only spent the first seven months of his life with S.T. Dr. DeNigris opined that


                                                                         A-1773-18T1
                                       22
he could not perform a bonding evaluation because the child was too young.

The judge also concluded that "compelling [the child] to sustain another removal

from another family is unnecessary and maybe detrimental to him."

Accordingly, the judge's decision is supported by substantial credible evidence.

      To the extent that we have not addressed the parties' remaining arguments,

we conclude that they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-1773-18T1
                                      23